Donahue, J.,
dissenting. The Legislature, in enacting the statute on which the complaint against the defendant in this case is based, established a public policy with respect to the articles and the acts therein described. Where a public policy is thus established by the Legislature in a criminal statute which is not unconstitutional the Legislature's view as to public policy should be given effect. See VanDresser v. Firlings, 305 Mass. 51, 53.
The statute here under consideration describes three *15kinds of articles which are in nature quite different, as are the effects of their use. These are: articles usable in acts of self abuse, articles usable for the prevention of conception and articles usable in producing an unlawful abortion. As to the first class of articles the statute specifically provides, in order that their sale constitute a crime, that they were "intended to be used for self-abuse.” But in the following phrases of the same sentence dealing with the second and third classes of articles the words "intended to be used” or words of similar import do not appear.
It would seem that the manifest difference in the description of the crimes constituted in a single sentence of the statute, may not properly be ignored. The Legislature, in its informed wisdom, may well have thought that articles that could be employed for self abuse were of such a character or the effects of their use such, that as matter of public policy, their sale need not be made a crime unless the seller knew that such articles were "intended to be used” for the stated purpose. The Legislature may also have thought that articles "for the prevention of conception or for causing unlawful abortion” were of such a character, or the effect of their use such, that public policy required that their sale be made a crime regardless of the seller’s knowledge or lack of knowledge of their intended use.
The statute would seem adequately to express, in language that is not ambiguous, the purpose of the Legislature to make a seller’s knowledge of the buyer’s intent to use an instrument unlawfully, an element of the crime of selling articles in the first class, and to have omitted malting such knowledge an element of the crimes of selling articles in the second and third classes. "Statutes must be interpreted as enacted. Omissions cannot be supplied by the judicial department of government.” Morse v. Boston, 253 Mass. 247, 252. Hite v. Hite, 301 Mass. 294, 300.
In the common usage of words, the phrase "any . . . instrument or article whatever for the prevention of conception or for causing unlawful abortion” describes the character of such instruments and articles in terms of their adaptability for the stated uses. The meaning of this *16language of the statute would seem to be plain without reading into it words which the Legislature did not see fit to use. Giving to the words of the statute their ordinary meanings, it seems clear that the character of articles in the second and third classes, sold by the defendant, was, and the seller’s knowledge that the buyer intended to use them unlawfully, was not, an essential element of these crimes that the statute created.
The opinion speculates as to supposed mechanical difficulties in so drafting the statute that the words “intended to be used” would be more closely connected with the words “prevention of conception” and “unlawful abortion.” It suggests that “the words ‘intended to be used’ were in effect to be understood before the word ‘for’ in the two instances in which they were omitted in the text.” This seems to imply ambiguity in the language of the statute. The language of the statute, “Whoever sells, lends, gives away, exhibits, or offers to sell, lend or give away . . . any drug, medicine, instrument or article whatever for the prevention of conception” (G. L. [Ter. Ed.] c. 272, § 21), was considered by us less than three years ago. We then said that the terms of the statute above quoted “are plain, unequivocal and peremptory. They contain no exceptions. They are sweeping, absolute, and devoid of ambiguity. They are directed with undeviating explicitness against the prevention of conception by any of the means specified. It would be difficult to select appropriate legislative words to express the thought with greater emphasis.” Commonwealth v. Gardner, 300 Mass. 372, 375.
The statute on which the complaint is based consists of a single sentence. The opinion discusses only the language in the first third of the sentence. The intention of the Legislature in enacting a statute should be determined from all its parts. Williams v. Contributory Retirement Appeal Board, 304 Mass. 601.
The statute read as a whole manifests the broad intent to affix criminality to the various enumerated acts of a person with respect to articles adapted for use for the prevention of conception or for causing unlawful abortion. The *17acts, made criminal, range from the act of manufacturing such articles to the act of selling them. This statute does not include as a crime the act of using such articles for the purpose for which they are adapted.
Among other things, the statute provides that one who "exhibits” such an article, although he never makes a sale; that a person who "advertises” it, but never receives a response to his advertisement; that one who gives "notice” in writing or print as to where and how such article may be obtained although nobody acts on such notice; and that one who merely "manufactures” such an article but does no more, commits a criminal offence, as does one who "sells” such an article. The statute makes no distinction between the selling of such an article, and the doing with respect to it of the various other enumerated acts that the statute declares to be crimes. The objective of the statute clearly was to make each of the various stated acts or dealings with such articles a crime without regard to the effects of such act, or to the knowledge, or lack of knowledge, of a defendant, as to the intended use of the article by a person into whose possession it might come. If, as the opinion appears to hold, one who sells such an article cannot be convicted without proof that he knew that an unlawful use was intended by the buyer, it would seem that one charged with doing any of the various other acts described in the one sentence statute, could not be convicted without proof as to his knowledge of an intent of an ultimate buyer or owner to use the article for an unlawful purpose.
Very rarely could proof be obtained that a seller, or a manufacturer, or any of the many other persons described in the statute, had knowledge that a buyer or one otherwise obtaining possession of such an article had in his mind an intent to use it unlawfully. As a practical matter, under the construction of the language of the statute adopted by the opinion, it would be almost impossible ever to obtain a conviction under this statute. The language of the statute is comprehensive and purposeful. Almost any act that a person could possibly do with respect to the articles in question is described and all such acts are made criminal. *18“A statute as a whole is to be construed so as to make it an effectual piece of legislation.” Dascalakis v. Commonwealth, 244 Mass. 568, 570. The construction adopted by the opinion leaves the statute as a whole without practical effect.
The prohibition of the statute is absolute and unconditional. If an exception in the case of a sale was intended it could easily have been expressed. The Legislature might well have believed that such an exception “would endanger the effectiveness of the statute” whose terms “are plain, unequivocal and peremptory.” The result expressed in the opinion should “be sought from the law making department and not from the judicial department of government.” Commonwealth v. Gardner, 300 Mass. 372, 375-377.